Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 1 of 6
Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 2 of 6
Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 3 of 6
Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 4 of 6
Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 5 of 6
Case 19-40643-JMM   Doc 10    Filed 07/08/19 Entered 07/08/19 15:01:48   Desc Main
                             Document      Page 6 of 6
